Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Reasons for Allowance

The following statement is for reasons for the indication of the allowability and withdrawal of the previous office rejection:
Applicant’s argument with regarding to the newly amended claims 1-15 has been persuaded. The teaching relied upon by the Examiner in the prior art of record to U.S. Patent Application 2017/0232765 A1 to Moriyama et al. are neither suggested nor taught the image sensor having a reading width in the main scanning direction larger than a main scanning direction width of a predetermined reference paper sheet out of printable size paper sheets but smaller than a main scanning direction width of a largest paper sheet out of the printable size paper sheets; a moving mechanism including a moving motor, for moving the image sensor in the main scanning direction; and a controller, wherein in setting for using a large width sheet having a main scanning direction width larger than the reading width, at a start of a print job, the controller controls the moving mechanism to move the image sensor from a predetermined reference position toward one side in the main scanning direction, so that an edge on the one side out of edges of the large width sheet can be read, based on read image data obtained by reading by the image sensor, the controller recognizes a deviation direction and a deviation amount of a position of the conveyed large width sheet in the main scanning direction, and after an end of the print job, the controller controls the moving mechanism to move the image sensor toward another side to return the image sensor to the reference position, alone or in combination as claimed.

Patent Application Information Retrieval (PAIR)
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free)
Contact Information
Any inquiry concerning this communication should be directed to examiner Thinh Nguyen at telephone number (571) 272-2257. The examiner can generally be reached Mon-Fri 8:30AM – 5:00PM. The official fax phone number for the organization is (571) 273-8300. The examiner supervisor, Matthew Luu, can also be reached at (571) 272-7663.
	
/Thinh H Nguyen/
Primary Examiner, Art Unit 2853